Citation Nr: 0844493	
Decision Date: 12/24/08    Archive Date: 12/31/08

DOCKET NO.  06-02 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
degenerative joint disease (DJD), status post left patellar 
tendon rupture repair.

2.  Entitlement to a rating in excess of 10 percent for right 
hip greater tronchanteric bursitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1987 
to January 1995.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a June 2005 rating decision in which the 
RO continued 10 percent ratings, each, for DJD, status post 
left patellar tendon rupture repair and for right hip greater 
tronchanteric bursitis. 

In a June 2006 rating decision, the RO granted a higher 20 
percent rating for the veteran's left knee disability, 
effective April 19, 2005, the date of receipt of the claim 
for an increased rating.  However, because a higher rating is 
available, and the veteran is presumed to seek the maximum 
available benefit for a disability, the claim a for higher 
rating for the veteran's left knee disability remains viable 
on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

These matters are being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran when further action, on his part, is required.
 

REMAND

The veteran and his representative contend that the veteran's 
service-connected left knee and right hip disabilities are 
more severe than reflected in the currently assigned 20 
percent and 10 percent ratings, respectively.  In a November 
2008 brief,  the veteran's representative stated that the 
veteran was experiencing more pain and swelling.  Specific to 
the left knee, the veteran reported that it continued to give 
out and lock.  

The Board notes that the veteran last had a VA examination in 
May 2006.  At that time, the veteran complained of his left 
knee giving out.  On physical examination, the VA examiner 
noted that the ligaments were stable, but, in discussing the 
veteran's right knee condition, the examiner indicated that 
the veteran did have instability in his left knee.  However, 
there was never a diagnosis of left knee instability.  The VA 
General Counsel has held that a claimant who has arthritis 
(resulting in limited or painful motion) and instability of a 
knee may be rated separately under Diagnostic Codes 5003 and 
5257.  See VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997); 
VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  

Therefore, to ensure that the record reflects the current 
severity of the veteran's left knee and right hip 
disabilities with findings responsive to the applicable 
rating criteria, the Board finds that a further examination 
is needed so that the evaluation of each of the claimed 
disabilities will be a fully informed one.  See Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to 
provide the veteran with a thorough and contemporaneous 
medical examination).  

Prior to arranging for the veteran to undergo further 
examination, the RO should obtain and associate with the 
claims file all outstanding VA records. The claims file 
currently includes outpatient treatment records from the VA 
Medical Center (VAMC) in Milwaukee, Wisconsin dated through 
February 2006.  The Board emphasizes that records generated 
by VA facilities that may have an impact on the adjudication 
of a claim are considered constructively in the possession of 
VA adjudicators during the consideration of a claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO must 
obtain all outstanding pertinent medical records since 
February 2006 from the Milwaukee VAMC, following the current 
procedures prescribed in 38 C.F.R. § 3.159 (2008) as regards 
requests for records from Federal facilities.

The RO should also give the veteran another opportunity to 
present information and/or evidence pertinent to each of the 
increased rating claims on appeal.  The RO should ensure that 
its letter to the veteran meets the notice requirements of 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) (as regards 
minimum 38 U.S.C. § 5103(a) notice requirements for increased 
rating claims).

Accordingly, these matters are remanded to the RO, via the 
AMC, for the following actions:

1. The RO should obtain all outstanding 
records of treatment for the veteran's 
left knee and right hip disabilities, 
from the Milwaukee VAMC from February 
2006 to the present.  All records and/or 
responses received should be associated 
with the claims file.  If the search for 
such records has negative results, this 
should be noted in the claims file.

2.  The RO should furnish to the veteran 
and his representative a letter 
requesting that he provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to each of 
the claims on appeal that is not 
currently of record.  The RO should 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO should also ensure that its letter 
meets the notice requirements of Vazquez-
Flores, with the provisions of 38 C.F.R. 
§ 4,71a, Diagnostic Codes 5003, 5257, 
5260, 5261, 5262 (for the left knee) and 
Diagnostic Codes 5003, 5019 (for the 
right hip) included.  The RO's letter 
should clearly explain to the veteran 
that he has a full one-year period to 
respond (although VA may decide the 
claims within the one-year period).

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran that the 
records were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.

4.  Then, the RO should arrange for the 
veteran to undergo a VA orthopedic 
examination, conducted by an appropriate 
examiner who has reviewed his claims 
file.
All indicated tests and studies should be 
accomplished, and the examiner should 
describe in detail the nature and degree 
of any impairment of the left knee and 
right hip.

The examiner should conduct range of 
motion testing of the left knee and the 
right hip and render specific findings as 
to whether, during the examination, there 
is objective evidence of pain on motion, 
functional loss due to pain, additional 
disability during flare-ups, weakness, 
excess fatigability, and/or 
incoordination.  If pain on motion is 
observed, the doctor should indicate the 
point at which pain begins.  The examiner 
should also specifically indicate the 
presence of any lateral instability 
and/or recurrent subluxation in the left 
knee.  If instability is present, the 
examiner should assess whether such 
instability is slight, moderate or 
severe.  If instability is not present, 
the examiner should so state.

The examiner should set forth all 
examination findings, together with the 
complete rationale for the comments and 
opinion expressed, in a printed 
(typewritten) report.

5.  After completion of the above 
development, the veteran's claims should 
be readjudicated.  In adjudicating the 
claim for a higher rating for DJD, status 
post left patellar tendon rupture repair, 
the RO should expressly address whether 
separate compensable ratings for 
arthritis and for instability are 
warranted, pursuant to the above-cited 
legal authority. If the determination of 
either claim remains less than full 
favorable to the veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond.  

The veteran need take no action until otherwise notified, but 
he may furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).


_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).

